The New York Times
Company
                                                                         FILED

                                                                 * APR 2« 2019 ★
David McCraw
                          April 22, 2019
                                                                 BROOKLYN OFFICE
Vice President & Deputy
General Counsel


T 212 556 4031


mccraw@nytimes.com

620 8th Avenue
New York, NY 10018
nytimes.com

                          VIA FEDERAL EXPRESS

                          The Honorable Margo K. Brodie
                          United States District Judge
                          Eastern District of New York
                          225 Cadman Plaza East
                          Brooklyn New York 11201

                          Re:     United States v. Leissner. 18-cr-439-MICB - Request for
                                 Intervenor Status

                          Dear Judge Brodie:

                          I write to respectfully request that the Court formally grant The New York
                          Times Company("The Times")intervenor status so that it can appeal the
                          Court's recent order denying The Times's application to unseal portions of
                          the transcript of Defendant Tim Leissiner's plea hearing.

                          The Times has twice made applications to the Court in respect to the
                          sealing. On November 5, 2018, it requested that the Court unseal the
                          transcript. See Dkt. 24. The Court partially granted that application on
                          November 8, 2018, and directed the Government to file a redacted version
                          ofthe transcript. See Dkt. Entry for Nov. 8,2018; Subsequently, in a letter
                          dated February 22,2019, The Times moved for the unsealing ofthe
                          redactions in the transcript and the Court's November 8 order. See Dkt.
                          36. The Court denied relief to The Times on April 4,2019. See Dkt. Entry
                          for Apr. 4,2019.

                          While the Court has acted on our two applications, it has not granted us
                          intervenor status. The granting ofintervenor status to news organizations
                          seeking to vindicate the public's First Amendment and common-law right
                          of access has routinely been granted in this Circuit. See, e.g., ABC,Inc. v.
Stewart, 360 F.3d 90,97(2d Cir. 2004); United States v. Graham,257
F.3d 143,145(2d Cir. 2001). Designation as an intervenor will facilitate
our appeal ofthe Court's more recent access order to the Second Circuit.

Thank you for considering this matter.

Respectfully submitted.




David McCraw

cc:    All counsel ofrecord (via email)
